Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the arguments filed on 06/01/2022.
Claims 1-6 are currently pending and have been examined.
Claim 1 is currently amended.
Claim 6 is newly added.
Claims 1-6 are rejected.
This action is made FINAL.
Response to Arguments
Examiner does not find applicants argument’s persuasive.
Applicants arguments contend that Yavuz does not teach the amended limitations of claim 1. The examiner has annotated and reproduced below applicant’s figure 2 and figure 8 from Yavuz. Both show the same process where initial data (request signal) is passed though an arbitration and control module to allow for the system to determine on a macro level what the control approach should be based off of (i.e. apply emergency brakes, apply steering control, ect.) and once that arbitration is completed a control method is created and passed along to the proper system that would require the actuation. However after the control method is passed along to the actuator the actuator can either actuate based off the initial data that was passed along though the arbitration unit (old data) or gat the most up do date (current) data from the sensors to apply to the control actuator (latest request signal). Applicant argues that examiner is saying “high priority data” is always the “latest request signal” but that is now what Yavuz teaches. Yavuz teaches and is show in the figure 8 reproduced below shows the sensor data coming from the device drivers (DD) being sent up to the command arbitrator and then a control signal is generated. When the control signal is passed back to the device driver the most recent sensor data is applied (shown by the dotted arrow at the bottom right of the figure). Although the sensor data from a device driver may be reflexive high priority data, that data can go though the arbitrator and also bypass the arbitrator. The data bypassing the arbitrator being “the latest request signal” as mapped in the rejection.

    PNG
    media_image1.png
    611
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    480
    663
    media_image2.png
    Greyscale

Applicant also argues that “it is possible to suppress influence on responsiveness of a driving assistance function when the identifier in the control signal changes”. Applicant appears to be arguing an intended result of their invention that isn’t explicitly shown in the claim language. While the claims state that arbitration is performed and a signal is chosen based on that arbitration, the actuator is always configured to control based on the bypassed data and not the data passed though arbitration, which is only used to help in deciding which control method to perform, not in the application of the control method directly. Applying the bypass method of Yavuz would produce the same benefits that the applicant is claiming their invention performs.
After examining claim 6, although the language is changed to refer now to a “first request” and “second request”, the examiner believes this claim to be verbalizing the process as shown in fig.2 shown above with the “first request” being the data send t the arbitrator and the “second request” being the “latest request signal” that is sent directly to the actuator control device. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harumoto (U.S. Pat. No. 7720586) in view of Nakano (U.S. Pub. No. 2019/0367041), Yavuz (NPL), and Vangelov (U.S. Pub. No. 2018/0063246).
Regarding claim 1:
Harumoto teaches:
A vehicle control system that performs driving assistance of a vehicle (A driving support apparatus supports a driver in driving a vehicle. [abstract]), the vehicle control system comprising:
a plurality of driving assistance devices (fig. 1, curved-road running service 12a, intersection running service 12b, and slope-road running service 12c;) configured to sequentially send request signals (Thus, in the driving support apparatus 1, each of the services determines a desirable operation to achieve a predetermined object. However, because each of the services functions independently, the results can be conflicting depending on situations. Therefore, the driving support apparatus 1 is provided with the operation arbitrating unit 14 that arbitrates results of the determinations to solve contention, and determines an operation that the vehicle should perform. The operation arbitrating unit 14 arbitrates the operations based on a control policy 14a to be kept in common to all services. When operations are not conflicting, the vehicle performs these operations in order (processes in the order of priority when there is priority). [col 4, lines 24-36]; examiner is interpreting this to imply that the signals are sequentially sent if they are performed in order of being received.) including requests to an actuator in the vehicle (The vehicle control system 50…receives control signals from the driving support apparatus 1 [col 3, lines 40-46]) [and identifiers of the driving assistance devices,] to an in-vehicle network (fig. 1 depicts arrows showing the movement of communication in the system which constitutes a network):
a movement manager device (fig. 1, operation arbitrating unit 14;) configured to acquire the request signals from the in-vehicle network (the driving support apparatus 1 is provided with the operation arbitrating unit 14 that arbitrates results of the determinations to solve contention, and determines an operation that the vehicle should perform. [22]), select one of the [identifiers respectively included in the] acquired request signals based on a predetermined rule (The operation arbitrating unit 14 arbitrates the operations based on a control policy 14a to be kept in common to all services. [22]), and send a control signal [including at least the selected identifier] to the in-vehicle network (fig. 1, arrow showing a control signal going from operation arbitration unit 14 into vehicle control system 50; examiner notes that vehicle would inherently have some kind of network (such as wiring) that is communicatively coupling all the different units):
Harumoto does not explicitly teach, however Nakano teaches:
sequentially send request signals (the transmission and receiving of frames with respect to the bus 30 in accordance with the CAN protocol (sequential transmission and receiving of frames bit-by-bit). [0111])
including requests to an actuator in the vehicle (data field [0091]) and identifiers of the driving assistance devices (The ID field is made up of 11 bits, and is a field for storing an ID (message ID) that is a value indicating a type of data. [0093]; examiner notes that in order for arbitration to be completed successfully, the message ID must be unique, which means that is only traces back to one source, providing an identification to that sauce. This is explicitly stated in Vangelov as mapped below.), to an in-vehicle network (fig. 1, the in-vehicle network system 10 and CAN bus 30):
select one of the identifiers respectively included in the acquired request signals (and arbitration based on messages ID [0005]) based on a predetermined rule (is performed at a time of simultaneous transmission by a plurality of nodes so that a frame in which the value of the message ID is smallest is transmitted with priority. [0005])
and send a control signal including at least the selected identifier to the in-vehicle network (Based on the state information transmitted by the sensor ECU 320 in step S101A, the speed control assistance ECU 350 transmits an acceleration control instruction for an enabled acceleration assistance function, for example, a data frame indicating an accelerator opening degree for maintaining the vehicle speed as control to the bus 30 (step S102). [0159]; examiner notes that the message ID is included within the data send to the CAN bus.)
and an actuator control device (fig. 12, accelerator ECU 310B) configured to sequentially acquire (fig. 12, receive request signal S101A and control signal S102 in sequence.) the request signal (fig. 2, S101A) and the control signal (fig. 12, S102) from the in-vehicle network (fig. 1, CAN bus 30), when the control signal is acquired (fig. 12, accelerator ECU 310B receives control command S102), select a latest request signal including the identifier included in the acquired latest control signal among the request signals (Next, in a similar manner to steps S101A to S101C, the sensor ECU 320, the speed control assistance ECU 350, and the accelerator ECU 310 each transmit a data frame showing newer state information to the bus 30 [0161]), and decide a control value of the actuator based on the request included in the selected request signal (The control processing unit 3310 acquires the contents (information indicating an acceleration control instruction or the like) of a frame stored in the data buffer 2310 periodically or when a certain condition (a condition associated with storing of frames in the data buffer 2310 or the like) is established or the like, and controls the prime mover 311 by transmitting a control signal to the prime mover 311 in accordance with the acceleration control instruction that is indicated by the acquired information. [0114]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto to include the teachings as taught by Nakano because “it is possible to disable a false frame (attack frame) relating to an operation control instruction that is transmitted to a bus of a network in a movable body [Nakano, 0018],” which allows the automated control of a vehicle to be more secure and reduce the risk of a cyber-attack.
Harumoto in view of Nakano does not explicitly teach, however Yavuz teaches:
and an actuator control device (fig. 8, composite control device) configured to sequentially acquire the request signal from the in-vehicle network (fig. 8, signal coming from Device Drivers), the request signal not having passed through the movement manager device (fig. 8, showing signals from Device Drivers going straight to activation systems (output); This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. [page 12]), and the control signal from the in-vehicle network (each input set is firstly evaluated and then decoded/converted into standard behaviours with specific settings used in both the motion control and activation systems. Then each set is analysed, sorted and sent to the command arbitrator, where the integration of sets of information and generation of the control command is achieved. [page 12]), the control signal being acquired through the movement manager device (fig. 8, showing control command generation coming from command arbitration box.), when the control signal is acquired (Then each set is analysed, sorted and sent to the command arbitrator, where the integration of sets of information and generation of the control command is achieved. To compensate for the delays and resulting control problems, the control command is checked against the sensory information before the execution. This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. [page 12]), select a latest request signal (This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. The proposed architecture is shown in Figure 8, where the features of the model are labelled for identification and visualization. [page 12]), the latest request signal [including the identifier] included in the acquired latest control signal acquired latest, from among the request signals acquired after acquiring the control signal (“each input set is firstly evaluated and then decoded/converted into standard behaviours with specific settings used in both the motion control and activation systems. Then each set is analysed, sorted and sent to the command arbitrator, where the integration of sets of information and generation of the control command is achieved. To compensate for the delays and resulting control problems, the control command is checked against the sensory information before the execution. This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests.” [page 12]; examiner is interpreting the above as the controller bypassing arbitrator for the most recent sensory information (request signal) after the control command (control signal) is output.), and decide a control value of the actuator based on the request included in the selected request signal (“the control command is checked against the sensory information before the execution. This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests.” [page 12]; “Another advantage of the reactive design is that synchronization related problems are eliminated, thereby providing maximum throughput and responsiveness, thus maximizing the performance of the overall system. The introduction of the bypass technique further contributes to the performance improvement, minimizing response time delays.” [page 13]).
select a latest request signal [including the identifier included in the acquired latest control signal among the request signals] acquired after acquiring the control signal (), and decide a control value of the actuator based on the request included in the selected request signal ().
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto in view of Nakano to include the teachings as taught by Yavuz because “the introduction of the bypass technique further contributes to the performance improvement, minimizing response time delays. [Yavuz, page 13]”
Harumoto in view of Nakano and Yavuz does not explicitly teach, however Vangelov explicitly teaches:
including requests to an actuator in the vehicle (routing a message to an identified target ECU [0006]) and identifiers of the driving assistance devices (a computer-implemented method includes routing a message to an identified target ECU via a synchronous data link control module, responsive to receipt of a 29-bit message, including a 10-bit target identifier identifying a target electronic control unit (ECU) and 10-bit source identifier identifying a message source, following verification by the ECU of both the identified source as being permitted to exchange messages with the ECU and 29-bit request handling capability. [0006]), to an in-vehicle network (a system includes a processor configured to receive a 29-bit request transmitted over a vehicle controller area network (CAN) bus. [0005]):
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto in view of Nakano and Yavuz to include the teachings as taught by Vangelov because “Source identification allows for multiple sources talking to multiple targets all independently without a conflict of information flow on the network. [Vangelov, 0049]”
Regarding claim 2:
Harumoto in view of Nakano, Yavuz, and Vangelov discloses all the limitations of claim 1, upon which this claim is dependent.
Nakano further teaches:
the request signal that the actuator control device acquires [after acquiring the control signal] from the in-vehicle network does not pass through the movement manager device (fig. 12, sensors ECU 320 sends acceleration control instruction transmission to the accelerator ECU 310B (S101A goes both to ECU 350 and ECU 310B directly) without passing through Speed control assistance ECU 350 ("movement manager device" equivalent)).
Yavuz further teaches:
the request signal that the actuator control device acquires after acquiring the control signal from the in-vehicle network (each input set is firstly evaluated and then decoded/converted into standard behaviours with specific settings used in both the motion control and activation systems. Then each set is analysed, sorted and sent to the command arbitrator, where the integration of sets of information and generation of the control command is achieved. To compensate for the delays and resulting control problems, the control command is checked against the sensory information before the execution. [page 12]; examiner is interpreting the above as the controller bypassing arbitrator for the most recent sensory information (request signal) after the control command (control signal) is output.) does not pass through the movement manager device (This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. [page 12]).
Regarding claim 3:
Harumoto in view of Nakano, Yavuz, and Vangelov discloses all the limitations of claim 1, upon which this claim is dependent.
Harumoto further teaches:
the movement manager device (fig. 1, operation arbitration unit 14) selects [one of the] identifiers respectively included in the acquired request signals based on the predetermined rule (fig. 1, control policy 14a) according to at least one of a driving state of the vehicle (corresponds to an ideal running of the vehicle following the control policy 14a [col 5, lines 7-9]), [a priority of a driving assistance function, and a content of each of the request signals.]
Nakano further teaches:
the movement manager device (fig. 12, speed control assistance ECU 350) selects one of the identifiers respectively included in the acquired request signals based on the predetermined rule (The sensor ECU 320 transmits a data frame that includes state information showing a measurement result that was measured by the object detection sensor 321 or the speed sensor 322 to the bus 30 (step S101A). The speed control assistance ECU 350 and the security ECU 100 receive the data frame from the bus 30. [0158]; examiner notes that the data has to be inherently selected based on some type of predetermined rule, specifically the sensor data is related to the speed control of ECU 350.) according to at least one of [a driving state of the vehicle, a priority of a driving assistance function], and a content of each of the request signals (Based on the state information transmitted by the sensor ECU 320 in step S101A, the speed control assistance ECU 350 transmits an acceleration control instruction for an enabled acceleration assistance function, for example, a data frame indicating an accelerator opening degree for maintaining the vehicle speed as control to the bus 30 (step S102). [0159]; examiner notes that the data has to be inherently selected based on some type of predetermined rule, specifically the sensor data is related to the speed control of ECU 350.).
Yavuz further teaches:
a priority of a driving assistance function (This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. [page 12])
Regarding claim 4:
Harumoto in view of Nakano, Yavuz, and Vangelov discloses all the limitations of claim 1, upon which this claim is dependent.
Harumoto further teaches:
the actuator control device (fig. 1, direction control mechanism 53) controls an electric power steering as the actuator (a direction control mechanism 53 that controls the direction of the vehicle [col 3, lines 36-39]; this would inherently control an electric power steering apparatus): and the request signal includes a request for movement in a lateral direction of the vehicle when the driver the operates a driving wheel (not shown) of the vehicle. [col 3, lines 36-39]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harumoto (U.S. Pat. No. 7720586) in view of Nakano (U.S. Pub. No. 2019/0367041), Yavuz (NPL), and Vangelov (U.S. Pub. No. 2018/0063246) in further view of Niwa (U.S. Pub. No. 2011/0066344).
Regarding claim 5:
Harumoto in view of Nakano, Yavuz, and Vangelov discloses all the limitations of claim 1, upon which this claim is dependent.
Harumoto in view of Nakano and Yavuz does not teach, however Niwa teaches:
the actuator control device makes the control value of the actuator gradually coincide with a request value represented by the request included in the selected request signal (the selected speed values gradually increase to the value specified by the "second control request apparatus" of the safety system (reached at time point t3). [0097]) by maintaining a rate of change of the control value to be equal to or smaller than a predetermined value (fig. 3B, slope of signal (B) between t2 and t3; examiner is interpreting the maximum slop that tapers off as the signal moves from t2 to t3 to represent a maximum rate of change that is tapering off.) during a period in which a difference between the control value and the request value is equal to or greater than a predetermined difference (Feature (B): If the absolute difference between the currently selected requested speed and the requested speed which was selected at the preceding control timing is greater than the threshold value, then smoothing processing of selected speed values is initiated. In the example of FIGS. 3A, 3B, the requested speed values specified by the "first control request apparatus" of the safety system end at the time point t2. Hence the requested speed values specified by the "second control request apparatus" of the safety system are selected thereafter. [0096]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto in view of Nakano, Yavuz, and Vangelov to include the teachings as taught by Niwa because “by applying limiting based on currently achievable control range information as described above, improved control response speed can be attained [Niwa, 0027]”
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harumoto (U.S. Pat. No. 7720586) in view of Yavuz (NPL) and Vangelov (U.S. Pub. No. 2018/0063246).
Regarding claim 6:
Harumoto teaches:
A vehicle control system (A driving support apparatus supports a driver in driving a vehicle. [abstract]) comprising a plurality of actuator systems (The vehicle control system 50…receives control signals from the driving support apparatus 1 [col 3, lines 40-46]) and a manager including one or more processors (fig. 1, operation arbitrating unit 14) configured to: 
receive a plurality of first requests from driver assistance applications (Thus, in the driving support apparatus 1, each of the services determines a desirable operation to achieve a predetermined object. However, because each of the services functions independently, the results can be conflicting depending on situations. Therefore, the driving support apparatus 1 is provided with the operation arbitrating unit 14 that arbitrates results of the determinations to solve contention, and determines an operation that the vehicle should perform. The operation arbitrating unit 14 arbitrates the operations based on a control policy 14a to be kept in common to all services. When operations are not conflicting, the vehicle performs these operations in order (processes in the order of priority when there is priority). [col 4, lines 24-36]); 
arbitrate the first requests (the driving support apparatus 1 is provided with the operation arbitrating unit 14 that arbitrates results of the determinations to solve contention, and determines an operation that the vehicle should perform. [22]); 
calculate a second request based on the arbitration result (fig. 1, arrow showing a control signal going from operation arbitration unit 14 into vehicle control system 50; examiner notes that vehicle would inherently have some kind of network (such as wiring) that is communicatively coupling all the different units), 
Yavuz also teaches:
A vehicle control system (fig. 8, composite control architecture (whole system)) comprising a plurality of actuator systems (fig. 8, Device Drivers & Activation system) and a manager including one or more processors (fig. 8, command arbitration & control command generation) configured to: 
receive a plurality of first requests (fig. 8, sensor information that comes from Device Drivers; a mechanism to combine the information from various sources and achieve a high performance motion control. [page 12]) from driver assistance applications (fig. 8, sensor information that comes from Device Drivers); 
arbitrate the first requests (fig. 8, command arbitrator; each set is analyzed, sorted and sent to the command arbitrator, where the integration of sets of information [page 12]); 
calculate a second request (generation of the control command is achieved [page 12]) based on the arbitration result (each set is analyzed, sorted and sent to the command arbitrator, where the integration of sets of information and generation of the control command is achieved. [page 12]), 
Harumoto does not explicitly teach, however Yavuz explicitly teaches:
and distribute the second request to at least one of the actuator systems (fig. 8, arrow connecting control signal generation to Device Drivers), wherein the actuator systems are configured to acquire the first request from the driver assistance applications without passing through the manager (To compensate for the delays and resulting control problems, the control command is checked against the sensory information before the execution. This in turn allows the high-priority reflexivecontrol-action requests to bypass the control command process and attend to the urgent reflexive behaviour control requests. The proposed architecture is shown in Figure 8, where the features of the model are labelled for identification and visualization. [page 12]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto to include the teachings as taught by Yavuz because “the introduction of the bypass technique further contributes to the performance improvement, minimizing response time delays. [Yavuz, page 13]”
Harumoto in view of Yavuz does not explicitly teach, however Vangelov explicitly teaches:
the second request including identification information of an application implemented on one of the driver assistance applications (a computer-implemented method includes routing a message to an identified target ECU via a synchronous data link control module, responsive to receipt of a 29-bit message, including a 10-bit target identifier identifying a target electronic control unit (ECU) and 10-bit source identifier identifying a message source, following verification by the ECU of both the identified source as being permitted to exchange messages with the ECU and 29-bit request handling capability. [0006]); 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Harumoto in view of Yavuz to include the teachings as taught by Vangelov because “Source identification allows for multiple sources talking to multiple targets all independently without a conflict of information flow on the network. [Vangelov, 0049]”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665